Citation Nr: 1607609	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right shoulder disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issue on appeal was previously remanded by the Board in October 2015 to allow the RO to review additional evidence received subsequent to the most recent supplemental statement of the case.  This was accomplished, and the claim was readjudicated in a November 2015 supplemental statement of the case.  Hence, the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed right shoulder arthritis. 

2.  Symptoms of right shoulder arthritis were not chronic in service and have not been continuous since service separation.

3.  Right shoulder arthritis did not manifest in service or to a compensably disabling degree within one year of separation from active duty. 

4.  A right shoulder disorder to include arthritis is not etiologically related to service.


CONCLUSION OF LAW

A right shoulder disorder was not incurred or aggravated inservice, and right shoulder arthritis may not be presumed to have been so incurred.   38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In August 2011, VA provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, and his statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claim in September 2011 and June 2015.  For the reasons discussed below, the September 2011 VA opinion is inadequate.  The Board finds, however, that the June 2015 VA examination and medical opinion is adequate as it considered all the pertinent evidence of record, the Veteran's reported in-service injury, and provides a complete rationale for the opinions stated. 

The Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000).


 Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Shoulder Disorder

The Veteran contends that his right shoulder has caused him pain since an in-service injury, which he treated with over-the-counter medications after discharge from service.  See November 2011 notice of disagreement; November 2013 VA Form 9.

The Veteran has a current diagnosis of right shoulder arthritis, confirmed by x-ray.  See September 2011 VA examination report.  

Next, the Board finds that symptoms relating to right shoulder arthritis were not chronic in service.  A pre-existing shoulder disorder was not noted during the April 1972 service entrance examination.  Service treatment records show that in January 1976 the Veteran stated that he had a history of right shoulder pain for the last eight months.  Examination revealed no right shoulder abnormalities and no swelling.  The appellant demonstrated a full range of motion.  A pertinent diagnosis was not provided.  The remaining service treatment records are negative for any other complaints, diagnosis, or treatment of a right shoulder disorder.  Further, in a July 1976 service separation examination report, a clinical evaluation of the Veteran's upper extremities was normal.  As such, the Board finds that symptoms of right shoulder arthritis were not chronic in service.

Further, the evidence demonstrates that symptoms of right shoulder arthritis have not been continuous since service separation.  The medical evidence shows that the Veteran first sought treatment for bilateral shoulder pain and was first diagnosed with degenerative changes in the right shoulder in May 2001, more than 20 years after separation from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  This evidence demonstrates that right shoulder arthritis did not manifest within one year of service separation.

Regarding whether there is evidence of continuous symptoms pertaining to right shoulder arthritis since service separation, post-service VA treatment records are negative for complaints or diagnoses relating to a right shoulder disorder.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed another claim for service connection, but did not mention a right shoulder disorder at any time prior to his current claim.  For example, in June 2008, the Veteran filed a service connection claims for hearing loss, tinnitus, prostate cancer, and a left knee disorder.  Despite filing claims for service connection for numerous other disorders, to include an orthopedic disorder, the Veteran did not report a right shoulder disorder during this previous claim. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a right shoulder disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a right shoulder disorder in service and a lack of right shoulder symptomatology at the time he filed the other claim.  

Further, post-service private treatment records dated in 2010 from Dr. Janulewicz reflect treatment for right shoulder pain.  However, in an April 2010 treatment note, Dr. Janulewicz noted that the Veteran was being seen for right shoulder complaints as a result of having fallen on ice four weeks prior.  Although Dr. Janulewicz reviewed x-rays and diagnosed right shoulder degenerative disease, the Veteran did not report at that time that he had experienced continuous symptoms of right shoulder pain since service separation.  For these reasons, the Board finds that symptoms relating to right shoulder arthritis were not continuous since service separation.

The Board further finds that the weight of the competent, probative, and credible evidence of record demonstrates that right shoulder arthritis is not related to or caused by service.

The Veteran was afforded a VA examination in September 2011 to determine the nature and etiology of any current right shoulder disability, including whether any such disability was due to or caused by the right shoulder pain that the appellant was treated for in January 1976 during active service.  The VA examiner diagnosed a right shoulder injury, and opined that the injury was less likely than not caused by or a result of the Veteran's one-time shoulder injury that he was treated for in 1976.  The examiner appears to base his opinion on the lack of contemporaneous treatment records.  The mere fact that medical records do not establish chronicity is not, in and of itself, a sufficient basis on which to rest a medical conclusion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Furthermore, the examiner did not consider the lay reports of continued pain and self-treatment.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

The evidence includes a June 2015 VA medical opinion.  The examiner noted that the claims file had been reviewed, to include the previous VA examination.  The examiner noted that there was one entry in 1976 in the Veteran's service treatment records which noted that the appellant had reported eight month history of right shoulder pain.  The examiner also noted that at the September 2011 VA examination, the Veteran was shown to have right shoulder arthritis, confirmed by x-ray.  The examiner noted that although the Veteran reported right shoulder pain for many years, the record did not support any ongoing shoulder complaints.  VA treatment records, as early as 2007, made no mention of a shoulder disorder.  

The June 2015 VA examiner then opined that it was less likely than not that the right shoulder disorder was due to the isolated entry in service so many years ago.  In support of this opinion, the examiner noted that there were no records of any care for the right shoulder, other than the 2011 VA examination and the appellant's lay contentions.  Further, the Veteran's range of motion was only minimally reduced.  The examiner also stated that "[o]ne would think after so many years, if the right shoulder were truly due to that isolated event, that [range of motion] and other symptoms would be much more prominent and severe."  The examiner also took x-rays of both shoulders-the purpose of which was to determine any significant changes between the left and right shoulder.  After a review of the x-ray results, the examiner noted that there were "essentially equal" degenerative changed in both shoulders, which was noted to further support the above rationale.  

The Board acknowledges that evidence received subsequent to the June 2015 VA examination report includes a post-service private treatment record from Dr. Walk includes a diagnosis of right shoulder degenerative disease as early as 2001.  This treatment record, however, does not suggest that the Veteran's right shoulder arthritis was due to service.  Importantly, at that time, the Veteran did not report any continuous symptoms of shoulder pain since service separation.  Further, post-service treatment records from Dr. Janulewicz similarly do not contain any reports by the Veteran claiming continuous right shoulder symptoms since service.  Dr. Janulewicz's treatment notes do reflect that the Veteran had sought treatment for right shoulder pain after slipping on ice in 2010, but not as a result of a previous in-service right shoulder injury between 1972 and 1976.  

Therefore, although the records from Dr. Walk and Dr. Janulewicz were received after the June 2015 VA examination, a remand is not warranted as these records do not contradict the VA examiner's opinion and findings.  In fact, the Board finds that they are consistent with the VA examiner's reasoning-in that the Veteran has never reported to medical professionals (aside from VA examiners in connection with his claim for VA compensation) that his right shoulder symptoms first started in service.   Further, these private treatment records do not provide an opinion as to the etiology of the Veteran's degenerative changes of the right shoulder.

The Board has considered the Veteran's statements that he believes his right shoulder disorder is related to service.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Arthritis is a medically complex process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, the etiology of the Veteran's current right shoulder arthritis is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

Based on the evidence of record, the Board finds that the weight of the competent and probative evidence is against a finding of relationship between the Veteran's right shoulder arthritis and service. The Board finds that a preponderance of the evidence is against the claim for service connection for a right shoulder disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.
 
ORDER

Entitlement to service connection for a right shoulder disorder to include arthritis is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


